 CARL BURWICK AND COMPANY629by the Employer and they were therefore disfranchised.The Re-gional Director's investigation shows that, when the eligibility list wassubmitted to the Board's Regional Office and was examined by thePetitioner in accordance with the customary procedure, the fieldexaminer's attention was called to the fact that the list included serv-ice employees which were specifically excluded by the Board from theunit.The field examiner therefore struck the names of the serviceemployees from the eligibility list.There is no, contention that em-ployees other than service employees were stricken from the list ofeligible voters.Because we specifically excluded service employees inour original decision, which we have also reaffirmed herein, we findthat the objection is wholly without merit.Accordingly, we adopt theRegional Director's recommendation and overrule the objection.In view of the foregoing, and as it appears that the Petitioner hasreceived a majority of the valid ballots cast, we shall certify it as theexclusive bargaining representative of the Employer's employees inthe appropriate unit.[The Board certified Retail Clerks, International Association, Local212, AFL-CIO, as the designated collective-bargaining representativeof the employees of the Employer at its Buffalo, New York, store, inthe unit heretofore found appropriate.]Hyman and Israel Burwick, d/b/a Carl Burwick and CompanyandAlpheus S. Mascroft, Jr.Hyman and Israel Burwick,d/b/a Carl Burwick and CompanyandAmerican Federation of Grain Millers,AFL-CIO.CasesNoa. 1-CA-1869 and 1-CA-1926. February 29, 1956.DECISION AND ORDEROn November 23, 1955, Trial Examiner John H. Eadie issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in certain unfair labor practices al-leged in the complaint to be in violation of Section 8 (a) (1) and(2) of the Act, and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.The Trial Examiner alsofound that the Respondents had not engaged in certain unfair laborpractices alleged in the complaint to be in violation of Section 8(a) (1), (3), and (4) of the Act. Thereafter, Alpheus S. Mascroft,Jr., the Charging Party in Case No. 1-CA-1869, filed a brief andexceptionswith respect to the Trial Examiner's finding that theRespondents had not reduced his hours of employment in violationof Section 8 (a) (3) of the Act. The Respondents filed a reply brief.No other exceptions were filed.115 NLRB No. 94. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the In-termediate Report, the exceptions' and briefs, and the entire recordin this case,2 and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERUpon the entire record in these cases, and pursuant to Section 10(c) of the National Labor Relations Act, the National Labor Rela-tions Board hereby orders that the Respondents,Hyman and IsraelBui'wick, d/b/a Carl Burwick and Company, Worcester, Massa-chusetts, their officers, agents, successors, and assigns, shall1.Cease and desist from :(a) Interrogating their employees concerning their union mem-bership and activities and threatening them with reprisals because ofsuch activities.(b)Assisting and contributing support to the Committee, or anyother labor organization of its employees, for the purposes of deal-ing with it concerning grievances, labor disputes,wages,rates of pay,hours of employment, or other conditions of employment.(c)Giving effect to any and all contracts, supplements thereto,or modificationsthereof, with the Committee.2.Take the following affirmative action which it is found will ef-fectuate the policies of the Act.(a)Withdraw and withhold all recognition from the Committeeas therepresentative of their employees for the purposes of dealingwith the Respondents concerning grievances, labor disputes, wages,ratesof pay, hours of employment, or other conditions of employment,unless and until such organization shall have been certified as suchrepresentative by the Board.(b)Post at their plant at Worcester, Massachusetts, the noticeattached hereto marked "Appendix." 9Copies of such notice, to,be furnished by the Regional Director for the First Region, shall,after being duly signed by the Respondents' authorized representa-tive, be posted by the Respondents immediately upon receipt thereofand maintainedby them for sixty (60) consecutive days thereafter inconspicuous places, including all places where notices to employeest in their brief,the Respondents contend,among other things,that the exceptionsshould be dismissed on the grounds(1) that they do not conform to the requirements ofSection 102 46 of the Board's Rules and Regulations, and (2) that they are without meritAs the Board finds the exceptions to be lacking in merit,it is unnecessary to considerwhet her they conform to the requirements of Section 102 469 biascroft's request for oral argument is hereby denied,because.In our opinion, therecord and exceptions and briefs adequately present theissues andthe positions of theparties.9 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." CARL BURWICK AND COMPANY631are customarily posted.Reasonable steps shall be taken by the Re-spondentsto insure that said notice is not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for the First Region in writing,within ten (10) days from the date of this Order, what steps the Re-spondents have taken to comply herewith.IT IS FURTHER ORDEREDthat the complaint be dismissedinsofar asit relatesto matters not found by the Trial Examiner to be violationsof the Act.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :WE WILL NOT interrogate our employees concerning their mem-bership in or activities on behalf of American Federation ofGrain Millers, AFL-CIO, or any other labor organization, orthreaten our employees with reprisals because of such activities.WE WILL NOT assist or contribute support to the Committee ofoi1r employees, or any other labor organization of our employees,for the purpose of dealing with us concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other con-ditions of employment.WIVE WILL Withdraw and withhold all recognition from the Com-mittee as the representative of any of our employees for the pur-pose of dealing with us concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions ofemployment, unless and until such organization shall have beencertified as such representative by the Board.All our employees are free to become or remain members of theabove-named Union or any other labor organization.HYMAN AND ISRAEL BURwICK, D/B/ACARL BURWICK AND COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon chargesduly filed by Alpheus S. Mascroft,Jr., an individual,and AmericanFederation of Grain Millers,AFL, hereincalledthe Union, the GeneralCounselof the National LaborRelations Board,by the RegionalDirectorfor the First Re- 632DECISIONSOF NATIONALLABOR RELATIONS BOARDgion(Boston,Massachusetts),issued a complaint dated June,27, 1955,againstHyman and Israel Burwick, d/b/a Carl Burwick and Company, herein called theRespondents, alleging that the Respondents had engaged in unfair labor practiceswithin the meaning of Section 8 (a) (1), (2), (3), and (4) and Section 2 (6) and(7) of the National Labor Relations Act, as amended, herein called the Act.With respect to the unfair labor practices, the complaintallegesthat the Re-spondents: (1) on or about March 28, 1955, discriminatorily assigned Marie Palermoand Dorothy Pellegrino to more arduous and less agreeable work; (2) on or aboutApril 12, 1955, discriminatorily discharged said Palermo and Pellegrino; (3) onor about March 1, 1955, discriminatorily reduced the hours of employment of Al-pheus S. Mascroft, Jr., and Norman J. LaCasse; (4) beginning on or about February7, 1955, and thereafter, engaged in certain acts of interference, restraint, and coercion;and (5) beginning in or about March 1955, initiated, sponsored, and formed theCommittee of Respondents' Employees, hereinafter referred to as the Committee,and thereafter assisted, dominated, and contributed to the support of, and interferedwith the administration of, the Committee.About July 20, 1955, the Respondents filed an answer in which they admitted thejurisdictional allegations of the complaint, but denied the commission of any unfairlabor practices.Pursuant to notice, a hearing was held at Worcester, Massachusetts, before theduly designated Trial Examiner, from August 16 to 20, 1955.At the conclusionof the General Counsel's case, the Respondents made separate motions to dismissvarious allegations of the complaint.Ruling was reserved on the motions with oneexception.The motion to dismiss as to Harry Miller, alleged in the complaint tobe an agent of Respondents, was granted.At the conclusion of the whole case, theGeneral Counsel moved to conform the pleadings to the proof as to minor variances,not as to substance.The motion was granted without objection.The Respondentsrenewed their motions to dismiss.Rulings were reserved.The motions to dis-miss are disposed of as hereinafter indicated.After the close of the hearing, the General Counsel and the Respondents filedbriefswith the Trial Examiner.On September 22, 1955,' the Respondents alsofiled a motion to correct the transcript of proceedings.Since none of the partieshas raised an objection to the motion, it hereby is granted; and the record of tran-script is corrected accordingly.The Respondents' motion is received in evidenceand marked as Trial Examiner's Exhibit No. 1.Based upon the record as a whole, and from his observations of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSHyman and Israel Burwick, d/b/a Carl Burwick and Company, maintain theiroffice and plant in Worcester, Massachusetts, where they are engaged in the businessof cleaning, repairing, and reconditioning feed and grain bags.Respondents, in the course and conduct of the said business, receive annuallyover $200,000 for services performed, which services are furnished to employers whothemselves annually produce and ship, directly to points outside the States in whichthey are located, goods valued at over $50,000.The goods which the Respondentshandle or produce and ship directly to customers located outside the State of Massa-chusetts are valued at more than $50,000.The Respondents admit and it is found that they are engaged in commerce withinthe meaningof the Act.II.THE LABOR ORGANIZATIONS INVOLVEDAmericanFederation of GrainMillers,AFL, and theCommittee are labor organ-izations within the meaning of Section2 (5) of the Act.III.THE UNFAIRLABOR PRACTICESA. BackgroundThere are 6 main departments in the Respondents' plant: the shipping and re-ceiving department, the blower department, the stitchingdepartment,and 3 checkingdepartmentsknown asthe eastern department, the GLF department, and the mixedbag department.Platform workers,loaders, andtruckdrivers work in theshippingand receiving department under the supervision of Foreman Dollard Charland. JacobFrankel hasgeneral supervisionover all of theproduction departments.MichaelFalcone is foreman in the eastern departmentand EdwardStrozina is foreman in themixed bag department.During January 1955the Respondents employed approxi- CARL BURWICK AND COMPANY633mately 1105 persons in the plant.By February 1955 this number was decreased toapproximately 87 and was decreased further to approximately 76 by August 1955.Alpheus S. Mascroft, Jr., who worked for the Respondents as a truckdriver and onthe platform, instigated the union organizational drive in the plant, beginning duringthe first week in February 1955.He contacted Floyd Fredericks, a representativeof the Union, and together they visited the homes of employees in order to solicittheir membership in the Union.As a result of the campaign, a representation peti-tion was filedby the Union on February 7, 1955, in Case No. 1-RC-3912 (not re-ported in printed volumes of Board Decisions and Orders); a consent-election agree-ment was entered into on February 10, 1955; and an election was conducted by theBoard on February 25, 1955, which the Union lost.On March 2 the Union filedobjections to the election.On April 13, 1955, the Regional Director issued a reporton objections, setting aside the results of the election.Starting about March 1, 1955, the hours of employment of Mascroft and NormanJ.LaCasse were reduced.On and after about March 30, 1955, Marie Palermo andDorothy Pellegrino,who were employed as checkers in the mixed bag de-partment, frequently and for whole days were transferred to temporary workin the blower department. It was part of the duties of Palermo and Pellegrino toperform such work on the blowers prior to March 30, but the transfers were not asprolonged or constant.The General Counsel contends that the Respondents cut thehours of Mascroft and LaCasse and transferred Palermo and Pellegrino toless de-sirable work for discriminatory reasons.The Respondents'defenses to these alleged discriminations are economic.Theevidence shows that during 1954 and 1955 bags were processed in the plant as follows:19541955January-------------------------------------------1,017,198937,123February ------------------------------------------1,061,417810,525March--------------------------------------------1,212,6751,121,544April---------------------------------------------1,090,445924,408May----------------------------------------------1,121,353940,681June----------------------------------------------991,941946,105July----------------------------------------------783,883669,818August--------------------------------------------1,028,560September-----------------------------------------1,088,227October-------------------------------------------924,234November-----------------------------------------914,977December-----------------------------------------1,131,202The testimony of the Respondents'witnesses indicates that the above decline inbusiness was due mainly to the fact that the Respondents'customers increasingly weremaking bulk shipments and were using paper instead of burlap bags.The testimony of Respondent Hyman Burwick concerning the reduction of thenumber. of employees and their hours of employment is summarized in the followingtabulation:Number ofOperatorsAverage Week-ly HoursSewmgJanuary 1954------------------------------------------------------9to1038 to 40January 1955 --------------------------------------------------------735February 195.5-------------------------------------------------------732March 1955-------------------------------------------------------32 to 35August 1955-----_-_724 to 30Blower departmentJanuary 1954------------------------------------------------------15 or 1640 or 41January 1955 --------------------------------------------------------14 or 1538February 1955---------------------------------------------------13 or 1436March 1955 ---------------------------------------------------------1335August 1955-------------------------------------------------------12 or 1332 to 35Checking departmentJanuary 1954--------------- -------------------------------------28 to 3040 to 42January 1955--------------------------------24 to 2538February 195.5---------------------------------------------------24 to 2536March 1955--------------------------------------------------------23 to 2435August 1955-----------------------------------2235 634DECISIONSOF NATIONAL LABOR RELATIONS BOARDB. Interference,restraint, and coercionAs will be more fully discussed hereinafter,employee Norman J. LaCasse was anactive adherent of the Union.He testified that about 3 weeks before the electionon February 25 he had a conversation in the plant with his brother-in-law,Foreman.Michael Falcone;and that,"Mr. Falcone told me that I better think this matterover about the Union, that I had a good job and jobs are hard to get today, andI should think about it twice. . . I couldn't get one outside like it." Falconeadmitted having a conversation with LaCasse about the Union.He testified thatthe conversation took place at his home;that LaCasse asked him what he thoughtabout the Union;and that,"I told him I didn't think it would be good for himbecause he was doing all right.He had a good job there. . .what was he kickingabout."I credit LaCasse's version of the conversation1and find that Falcone's remarksconstitute interference,restraint,and coercion since they contain an implied threatof reprisal.Employee Majorie Goding had a conversation with Foreman Falcone about 10days before the election.He asked her what she thought about the Union. Shereplied that she was not"sure as yet."He then said,"Well, you girls should giveit a lot of thought,because if you get a union in here you will only be working to12:00 o'clock a good many days because the Burwicks are stretching the work to3:00 o'clock now to give you extra time."He also told her that the male employeeswould be working"only 40 hours with no more overtime"if the Union organizedthe plant,and that"the Burwicks had a lot of money and they could close the plantanytime they wished." 2It is found that Falcone's interrogation of Goding concerning the Union and his-threats of reprisal were violative of Section 8(a) (1) of the Act.As related above, Marie Palermo and Dorothy Pellegrino worked in the mixedbag department under the supervision of Foreman Edward Strozina.Concerningconversations that she and Pellegrino had with Strozina shortly before the election,Palermo testified,3 "Well, Eddie Strozina said to me that if the Union got in-he saidthat when the work was done that we would be sent home and we wouldn'tbe trans-ferred to any other kind of work to be filled in.He also said that we wouldn't getno Christmas bonuses. . . . He said that Hyman[Burwick] was going to giveeverybody a 5 or 10 cent raise,but when he heard about the union he knocked itright off,and he said that he would knock the union over if it killed him, and hesaid that Hyman knows who signed cards for the union,and Eddie said'I pity thembecause they won't get no raises.'And, he said that if the union got in that StanleyMascroft wouldn'tbe getting any overtime,. . .and he said that if the union gotin, the rate of reduction[sic]was going to go up;and if you didn'tmake it,out youwould be."Strozina testified to the effect that some of the statements,such as the one con-cerning Mascroft, he had heard"just as a rumor that went around the shop" or as"shop gossip," but denied making any of the statements attributed to him by Palermoand Pellegrino.Strozina admitted having a conversation with them about the Unionduring the week before the election.He testified,in substance,that they broughtup the subject by asking him for his opinion of the Union; and that he told Palermoto discuss it with her family rather than him,as he did not want to get involved.Mascroft had a conversation with Strozina about February 18 or 19. In this con-nection Mascroft testified credibly,"I told him that I understood he had been talking'From his demeanor as a witness, Falcone did not impress me as reliable or credible.He was evasive and contradictory in his testimony.He admitted during cross-exanmina-tion that prior to the tune of the above conversation LaCasse, Mascroft,and Frederickshad visited him at his home and asked him for his opinion of the Union. He at first testi-fled that he did not "commit" himselfLatei he testified that he told them what hethought about the UnionFalcone was equally co tiadictot,y when asked to explain whyLaCasse asked him toi his opinion about the Union if he had heard it before.He at firsttestified, "Well, he knew my opinion," and then, "The first time lie cause up he didn't knowmy opinion "s The above conversation is based upon the credited testimony of GodingFalcone de-nied that lie had a talk with Goding about the UnionHis denial is not coedited3Pa]ermo testified that Pellegrino worked on her might and employee Rita Des Rocheson hem left, that Strozina "icas speaking to all of us," and that "he used to repeat thesame thing evemy day" during the week before the election.Pellegrino's testimony wassubstantially the same as Palermo's concerning the conversations with StrozinaDesRoches did not appear as a witness at the hearing CARL BURWICK AND COMPANY635to his girls about voting against the Union and he was intimidating and threateningthem.and he said'If you organize the shop February 25.there would bea strike the first of March. ..There are good points and bad points,and all I cansee that you are going to gain is 2 cents an hour...and I don't see where it isworthwhile.'He said he didn't threaten anybody." 4I credit the above testimony of Palmero and Pellegrino.Strozina did not im-pressme favorably as a witness.It is found that his statements constitute inter-ference, restraint, and coercion since they contain threats of reprisal.His state-ment to Mascroft concerning a strike is not found to be violative of the Act.About 2 or 3 weeks before the election on February 25, employee CharlesNichols,a truckdriver,had a conversation with Foreman Dollard Charland whenthey met in a tavern away from the plant.Concerning the conversation,Nicholstestified,"Well, the way I recall it, he said, 'Look at the way things are happeningdown here right now.'He said'I can get you and Mr. Sullivan[also a truckdriverfor the Respondents]a raise of 15¢ without any question whatsoever,'and thatStanley Mascroft was at it again."Charland at first testified that he did not"think" that Mascroft's name was men-tioned during the conversation,and later that he was "sure"his name was notbrought up because the Union was not discussed.He admitted that Mascroft's nameand the word"union" meant the same thing at the time in question.As for his talkwith Nichols,he testified,"He asked me to have his truck greased and a few otherchanges and items he wanted done, and then the question of wages was brought upand he suggested to me that him and George Sullivan, another driver,.wereworth a little more money per hour than what they were getting,so I told him Iwould speak to the office and see what I could do for them.No amount wasmentioned."IcreditCharland'sversion of the above conversation.However, assumingarguendothat Charland did make the statements as testified to by Nichols, I be-lieve that the evidence is meaningless and does not warrant the drawing of an infer-ence to the effect that Nichols and Sullivan were promised a wage increase if theydid not support the Union.John Kowalsky worked as a truckdriver under the supervision of Foreman Char-land.Kowalsky testified that a few days before the election and again a few daysafter Charland stated to him and employees Bourdon and Witkes that the Burwickshad "plenty of money," that they did not have"to worry about[the employees] atall," andthat they couldclose the plant.Charland admitted having a conversation about the Union with Kowalsky, Bour-don and Witkes,but testified that it took place about 2 or 3 weeks before the elec-tion.He denied having a conversation with them after the election,and also deniedthe statements attributed to him by Kowalsky.Concerning the conversation, Char-land testified,"Iwas taking work up to them. They were unloading these trucksthat I brought up. . . They were in conversation when I got there. ..I stoodby for a moment and Bourdon . . . asked me what I thought of the Union. I toldhim I didn't think much of it,and he said 'Why?' I said'I am well satisfied theway I am going,' and I took the empty trucks back down in the elevator and con-tinued onmy work."Neither Bourdon nor Witkes appeared as witnesses at thehearing.I credit Charland's version of the above conversation.Kowalsky did not impressme as a reliable witness.Although questioned at length,he was unable to recall anyof the conversation other than the above.Further,itappears improbable thatCharland would have made the same statement after the election, especially sincethe Union had lost it.EmployeeUlricGermain, a "receiving inspector,"testified without contradictionthat a few weeks before the election Hyman Burwick came to his department andspoke to him; that Burwick asked him if he had been"approached by anybody con-cerning the Union";thatwhen he admitted that he had been solicited,Burwickasked him to identify the person; that he told Burwick that he "would rather notanswer"; and that Burwick replied that it was "all right."It is found that Burwick's interrogation of Germain constitutes interference,restraint, and coercion.Frances Villatico worked as a checker in the eastern department under ForemanFalcone.She wore a union button for about 2 days before the election and was theonly employee in her department who did.Villatico testified that about 8:15 a. m.on February 25, Falcone came to her bench and told her"to go up and vote"; that* Strozina testified,in substance,thatMascroft accused him"of knocking the Uniondown,"and that he denied the charge. 636DECISIONSOF NATIONALLABOR RELATIONS BOARDwhen she returned to the department about 3 minutes later,Falcone told the restof the employees that it was time for them to vote; and that they left the depart-ment as a group.Falcone denied that he at any time told Villatico to vote alone.He testified, insubstance, that he did not notify or instruct any of the employees under his super-vision concerning the time they were scheduled to vote; that the employees lefttheir work when employee John Domantas "came after them"; and that he did nothear anything said by Domantas as he (Falcone) was busy at "the other end of mydepartment."Domantas testified to the effect that on February 25 he assisted theBoard's field examiner by notifying the employees when it was time for them tovote, that about 9 a. m. he notified the employees in the eastern -department by tell-ing them, "Okay, girls, you are next"; that at the time Villatico "was the first onein [the] line"; that Falcone could not have said anything to Villatico because he"was down the other end, all the way"; and that Villatico left the department aloneto vote, with the other employees following about 10 feet behind her.Villaticotestified that she did not see or hear Domantas notify the employees to vote.Falcone has been discredited heretofore.However, in thisinstancehis testimonyis supported by that of Domantas, who appeared to be a credible and reliable wit-ness.Accordingly, their version of the above incident is credited. It is undisputedthat Domantas assisted the field examiner in the conduct of the election by notify-ing the employees when it was time for them to vote.However, Villatico was defi-nite in her testimony that the employees were notified when to vote by Falcone,and not by Domantas.Her testimony rules out the possibility that Falcone in-structed her to vote alonebeforeshe was notified when to vote.The complaint alleges that during February and March 1955,the Respondentsgranted wage raises and other economic benefits in order to discourage the em-ployees' support for and adherence to the Union, and that such conduct was viola-tive of Section 8 (a) (1) of the Act. The evidence shows that: Roland Orn re-ceived a 10-cent increase effective the week ending February 25; Elwin Chasereceived a 5-cent increase effective February 11; Roland Rivers received a 10-centincrease effectiveMarch 4; Chauncy Crepean received a 10-cent increase duringthe week ending February 11; and during the week ending March 25, 1955, wageincreases were given to all the employees in the plant,ranging from 5 to 15 centsper hour,except in the case of Harry Miller, maintenance man, who received anincrease of 25 cents per hour.The evidence further discloses that the election washeld on February 25, 1955; that the Union filed objections to the election on March2, 1955;and that a report on the objections, setting aside the results of the election,was issued on April 13, 1955. The General Counsel adduced no evidence other thanthe above in support of this allegation of the complaint.Orn, Crepean, Chase, andRivers did not appear as witnesses at the hearing.With respect to the 4 individual wage increases, Hyman Burwick testified withoutcontradiction that for a number of years the Respondent had a policy of grantingwage increases to individual employes on the basis of merit; that 3 of the 4 increasesin question had been granted for merit; and that Crepean was granted his increasebecause additional duties had been assigned to himThe evidence discloses that at some time during the early part of March 1955 agroup of employees, including Beatrice Benoit and Walter Juskovitch, met withHyman Burwick. This meeting will be more fully discussed hereinafter.Concern-ing the meeting Benoit testified without contradiction that Juskovitch remindedBurwick that during the previous December he (Burwick) had told him that hemight be able to give the employees a wage increase in the spring.In my opinion,the General Counsel has failed to sustain the burden of provingthat the above wage increases were granted in order to discourage the employeesfrom supporting the Union.There is no substantial evidence upon which an in-ference to this effect could be based.The uncontradicted testimony of Burwick andBenoit indicates the contrary.C. The reduction of Mascroft's hours of employmentAlpheus S. Mascroft, Jr., was hired by the Respondents as a platform workerin August 1950. Subsequently, he became a "spare" truckdriver. In this job he con-tinued to perform platform work when not driving a truck.About May 1951, whenanother truckdriver quit, Mascroft became a regular truckdriver on the Maine run,working 5 days a week as a driverand ahalf day in the plant on Saturday.Beginningin January 1953, he drove a trailer truck.On this job he spent about half of his timedriving and the other half performing platform work at the plant.As related above, Mascroft was the instigator of the union campaign in the plant.On about February 3, 1955, he contacted Floyd Fredericks, a representative of the CARL BURWICK AND COMPANY637Union,and thereafter,he and Fredericks visited employees at their homes.At theplantMascroft solicited employees to join the Union by talking to them and bypassing out union authorization cards and literature.On February 13, he distributedunion leaflets near the employees'entrance to the plant before work.He engagedin these union activities continuously until the election on February 25, at which heacted as the observer for the Union.The evidence discloses that the Respondentswere fully aware of Mascroft's union activity.Burwick testified, "It was very wellknown that Mr. Mascroft was more or less the spirit of the campaign to the union."Concerning his hours of work, Mascroft testified,in substance,that during theyears 1952, 1953, and 1954 he averaged between 60 and 65 hours per week, that dur-ing January and February of 1955 he averaged approximately 50 hours per week;that after March 1, 1955, his weekly hours were reduced to about 45 or 46; and thatthis reduction in hours was caused by the elimination of (1) all Saturday platformwork,(2) platform work from 7 a. m. to 12 noon on those days on which he wasscheduled to drive the truck to Albany, New York, and (3) platform work from 1to 4 p.in. on 5 or 6 occasions during March 1955, and on 2 or 3 other occasions sub-sequent to March, when he returned from truck trips during the morning.Mascroft protested his reduced hours to both Israel and Hyman Burwick.His con-versation with the former took place about 2, or 3 weeks after March 1.As to thisconversation he testified without contradiction as follows:I asked him why my hours were being reduced,so he said,"We are not reducingyour hours.We are just trying to spread the time out among the boys," he said,"Business,is bad.I can't have you coming in and taking work away from theboys," and I told him that one time he didn't care how many hours that I putin if there was work. If there was work I worked, and I put in a lot of hours inthe past, and he said "There is no sense in arguing,"and then I left. I walkedout.He talked to Hyman Burwick on or about April 1Concerning this conversation,Mascroft testified, "I told him my hours were being cut down, and they were prob-ably putting all this pressure on me . . . think I am going to quit.He said, `No, youare not going to quit, you are going to stay here and ruin my business..With allthis trouble you are stirring up.you got these investigators in here all the timetaking up all our time.5We can't take care of our business'..and he told methat I did more than read the comic page and you are seeing what they are tryingto do in the steel and auto industry,and he said`You can'tdo it here.You don'tmind your own business and you are always going around bothering everybody oncompany time.I have had people come in here and tell me you are bothering themon company time . . . that they want me to do something to you for botheringthem.You have done a lot of things that you could be fired for, but you have got afamily, and we give you a break . . . we feel sorry for you.' "Burwick admitted having a conversation with Mascroft about his reduction inhours, but denied that the field examiner's investigation was mentioned.He testifiedto the following:Well, Stanley walked into my office one morning about the early part of May,'as I recall it, and started off something like this. "Hy,Iwant to talk to youabout why you cut my hours," and then he said something about, "Oh, I sup-pose you are expecting me to quit, but I don't intendto."AndI said to him,"No, I wasn't expecting you to quit."He said, "Well,I suppose you want me toquit because of what I have been doing," so I said to him,"Well, this is a freecountry, and you have a right to try to do anything you please within yourrights in this plant here, and there is nothing we can do to stop you, those areyour rights."And, he said, "Well, I suppose you would like to get rid of me,"or words to that effect, and I said to him, "No, if we were gunning foryou, there have been several occasions recently when we could have eitherfired you, or disciplined you, or something of that kind, for things that youshouldn't have done, and you know you shouldn'thave done them," andso I said, "If you want to know what is the reason for your hours,I think you un-derstand them very clearly yourself, you know yourself how the trips to Albanyhave fallen off, I think you have observed yourself how the business in generalhere has been going down,and down, and down, and we are having everythingwe can do to try to compete and try to keep the volume coming in here " I6It was stipulated at the heating that Joseph Bair}, a field examiner of the Board,first visited the plant on March 23, 1955Aascroft filed his charge in the instant case onAlarch 2 1953, 638DECISIONS OF NATIONALLABOR RELATIONS BOARDsaid, "You know about bulk feeds now, about paper, you know about a lot ofother things there, and you know that this businessis nota boomingbusiness likeyou read in the papers, like steel and automobiles, you know that this is more ofa depression business."And I recall Stanley said to me, "Well, I read beyondthe funnies and the sport page, and I know what isgoing on."The evidence discloses that there were 5 regular platform workers;that theseemployees normally work from 7 a. m. to 4 p. in., Monday through Friday, andfrom 3 to 5 hours on Saturday; and that 2 of the 5 truckdrivers, Mascroft andEdward Cohen, also performed platform work .6Mascroft testified that approxi-mately half of his time was spent on platform work; and Cohen testified that about30 percent of his time was on such work.The Respondents admit that Mascroft's hours were reduced, except not to theextent claimed by him.Mascroft's timecards from the weekendingSeptember 3,1955, through the week ending July 29, 1955, were received in evidence.The cardsshow that after March 1, 1955, he did not perform any Saturday work; that fromSeptember 3, 1954, to March 4, 1955, a period of 27 consecutive weeks, he workedon only 8 Saturdays; that during the first 8 weeks of 1955 he worked a total of418 hoursincluding12 hours on 3 Saturdays for an average of 52 hours per week;and that during the period beginning with the week ending March 10 throughJuly 29, excluding the weeks ending June 24 and July 8,7 Mascroft worked a totalof 870 hours for a weekly average of about 46 hours. The record therefore showsthat after March 1 Mascroft's hours of employment were reduced by about 6 perweek.Foreman Charland and Hyman Burwick testified to the effect that it was neces-sary to have the full platform crew available during the regular workweek becauseof the irregular times of shipments and deliveries; and that because the work wasgettingslack and "in order to keep the platform crew occupied" it was decided toreduce the hours of Mascroft and Cohen.Burwick testified that his decision toreduce Mascroft's hours was reached during the early part of February 1955, becauseof "a terrific drop off in the number of bags received" during that month; that he wasadvised by Respondents' attorney, however, to postpone the rescheduling of hoursuntil after the Board's election; that through "some misunderstanding" Cohen'sSaturday work was not eliminated until April; 8 and that the hours of employees-Robert Strozina, John Domantas, Michael Gobriella, and John Viktazentis were re-duced during April and May.Charland testified that "both me and the office" were responsible for the decisionto reduce Mascroft's hours "because of lack of work"; and that he arrived at thisdecision "the latter part of March, or the first of April." When asked to explainwhy Mascroft's hours actually were reduced about March 1 if he had reachedhis decision in April, Charland' testified "I don't know.Imust have been toldto, probably," but that he "may have had" something to do with that decision.Charland admitted that there were some occasions after March 1 when Mas-croftwas not permitted to work during the afternoon after arriving back from atrip during the morning.9 In this connection, Burwick testified, ". . . I believe therewere two instances in which [Mascroft] returned from a trip very late in the morn-ing,which was not the usual practice on his trips, and Mr. Charland reported tome that he did not inform him as to why he did come back late..Mr. Charlandsaid to me, `He doesn't look fit to me to work, and I don't think I want him aroundhere to work,' and I said, `then if he doesn't look fit to work, send him home.' "Mascroft testified that about March 1 he asked Charland if he could work onthe following Saturday; that Charland shook his head and replied, "Don't ask me";Chauncy Crepean, a regular platform worker, became a spare truckdriver during March1955.Charles Nichols and George Sullivan worked exclusivelyas truckdriversNormanJLaCasse, whose work will be discussed hereinafter in more detail, worked both as atruckdriver and in the plant on work other than the platform1Mascroft did not work during the week of June 24 and was on vacation during theweek of July 88 The timecards of Cohen foi the period of February 4 until April29, 1955,were re-ceived in evidenceThe card for the week endingApril 22 discloses that he worked onSaturday for 4 hoursYMascrofttestified withoutcontradiction that the first time thatthis happened duringhis employment was onMarch 1 or 2, 1955, when he returned from a tripduring the morn-ing andreportedfor platformwork at 1 p. in.; and that Charlandtold him, "you can'twork this afternoon....They feel you are a hazard around the shop. You will have togo home." CARL BURWICK AND COMPANY639that before that time Charland was the supervisor who told him when he couldwork on Saturday; and that, "I was free tocome in[on Saturday] if I wantedto and if I didn't want to, I would take the day off." Burwick admitted that Mas--croft"was told definitelynot to come in any moreSaturdays."Neither Burwicknor Charlandtestified as to the datewhen Mascroftwas so notified.The evidenceestablishesthat on themajority of his tripstoAlbany MascroftleftWorcester about 1 p. m.; and that prior to March 1, 1955, he worked on theplatform during the morninghours beforeleavingon such trips.It appears thatbefore February 1955, the GLF plant in Albany gave theRespondentsshort noticeas to the timethat it wantedthe Respondents' truck toarrive inAlbany.The Re-spondents contend, in effect,that the reduction of Mascroft'smorning hours wasnecessitated because of a business decline,and that such reductionbecame possibleearly in February by reason of the fact that the GLFplantgave notice a day ormore aheadwhen it wanted the truck, rather than on'the day itself.As related above,Burwick testifiedthat he deferred reducing Mascroft's hours atthat time on the adviceof counsel.In this connection,Burwick testified to thefollowing:This was betweenthe early part'and the middle part of February. ..And be-cause of the tremendous drop in the amount of GLF bags available, theywere in a position to let usknow, in fact, not only a day, but sometimes eventwo days aheadas to whenthey thought they might havea loadavailable andwhen we could send up a load ofbales.Because of that tremendous slow down,they were in a better position to keep us informed ahead of time as to whenwe could schedule the trip, and we asked them to please try to keep us informedahead of timebecause ofthe slow condition in the plant, that we were desperatefor bags, and we would like to know as quickly as we could as to when thethe loads were available ahead of time.Charland at first testified that during a period of about 6 months before March 1,1955, when the GLF plant notified the Respondents the day before it wanted thetruck at Albany, he instructed Mascroft not to report for work the following morn-ing.Later he testified that he was not "sure that the Respondents ever had receivedsuch notice" during the period of time in question or that he had told Mascroftnot to work under such conditions.The undisputed evidence shows that there was a general decline in the Respond-ents'business.Witnesses for the General Counsel also testified to this effect.Asrelated above, Burwick testified without contradiction that there was a correspond-ing decreasethroughout the plant in the number of employees and in their hoursof employment.However, except for LaCasse, whose case will be discussed here-inafter,and Mascroft, the hours of the male employees named by Burwick were notreduced until April or May.As found above, Cohen worked on Saturday during the week ending April 22.The last Saturday that he worked before that time was during the week endingMarch 25.Cohen was not certain in his testimony as to when he was notified thathe was not to work on Saturday.He testified at first that this occurred about 3weeks after the election, then 3 weeks after March 21, and finally 3 weeks after April21.He testified that he was notified by Charland and that he spoke to Burwick tofind out the reason.Concerning his conversation with Burwick, he testified, "Iasked him why I was taken off Saturday work, and he told me that he was lookingto equalize the hoursamongthe men, the drivers, and I was getting too much timein.and business wasn't as good as it should be."Burwick testified in this con-nection,"Cohen's hours were actually reduced in April.Actually something wentamiss, andhe was supposed to have been reduced in March, but what went amisstherewas that he came in one or two Saturdays extra.1°.I told him [duringMarch]not to comein anymore on Saturdays, but I think he misunderstood me aboutwhat I meant on not coming in onSaturdays.He thoughtIwas stillreferring tothe longSaturdays, or one week there when he had a breakdown, he had a long weekthere whenhe was really supposed to be in..But when I heard that he hadcome in,I told Charland to make sure to tell him to make sure he was not to comein."I creditthe above testimony of Burwick.The General Counsel points out in his brief that Cohen's hours on platform workwere not reduced, except for the elimination of Saturday work.At firstglance,this fact,appearsto raise a presumption of discrimination against Mascroft.How-ever, the undisputed evidence shows that Cohen devoted only 25 to 30 percent ofd"Cohen was supposed to work every other Saturday.His tunecards show that lieworked`on Saturday during the weeks ending February 25 and March 4 and 11. 640DECISIONSOF NATIONALLABOR RELATIONS BOARDhis time to platform'work, as against Mascroft's 50 percent.irThere is no proofthat the Respondents were in a position to reduce Cohen's platform hours.Fur-ther, since the question of discrimination as between Mascroft and Cohen has beenraised, it is noteworthy that Cohen testified without contradiction that he wore aunion button before the election.The evidence shows that for the period from the week ending January 7 throughthe week ending February 25 Mascroft's weekly hours were as follows: 661/4, 483/4,521/4, 521/2, 50, 49, 533/4, and 451/2.It is not claimed that any discriminatory treat-ment was accorded Mascroft during those weeks.His weekly hours for the next5 weeks were: 521/4, 493/4, 481/2, 48, and 49.This evidence does not present apicture of drastically reduced hours during March, at least not to the extent gath-ered from Mascroft's testimony. It is true that his weekly hours were reducedto a greater extent after March, but the evidence shows that Cohen's hours werereduced proportionately.Although Charland was vague and contradictory in his testimony, Burwick im-pressed me as a reliable and credible witness.Accordingly, I credit his testimony,above, when in conflict with that of Mascroft.From all of the evidence, I believeand find that the Respondents did not discriminate against Mascroft by reducing hishours of employment, and shall recommend that this allegation of the complaintbe dismissed.D. The reduction of Norman J. LaCasse's hours of employmentLaCasse, a brother-in-law of Mascroft, was hired by the Respondents in 1950as a platform worker and a spare truckdriver.About December 1952, he was relievedof his truckdriving duties and his work was confined to jobs in the plant.AboutOctober 1954 he became a spare truckdriver again.When not driving a truck,he worked in the plant assisting employee Harry Miller in general maintenance workunder the supervision of General Production Supervisor Jacob Frankel.LaCassetestified that his hours, while working in the plant, were from 7 a. in. to 5 p. in.and 5 hours on Saturday.During the union campaign, LaCasse accompanied Mascroft and Fredericks to thehomes of "a few" employees.He also was a member of the Union's organizationalcommittee.LaCasse testified that at about 4:15 p. in. on March 1, while he was repairing asewing machine, Frankel told him to go home as Burwick did not want to give him"any overtime"; that the next day Frankel told him that Hyman Burwick had orderedthat he was to quit work at 4 p. m.; that he was instructed by the truck dispatcher,who first checked with Burwick, not to report for work on the following Saturday;that he worked on the next Saturday but was not permitted to perform Saturdaywork thereafter;12 that after March 1 he was not permitted to work after 4 p. m.;and that "around April" he was transferred to work on the blowers.The evidence shows that before March 1, 1955, Miller was employed by theRespondents on work other than at the plant, and that this work consumed a con-siderable portion of his time.Burwick testified that with the exception of from 2to 4 hours per week Miller resumed his work at the plant during the latter part ofFebruary or the early part of March 1955.Miller testified to the effect that afterMarch 1 he commenced to devote more of his time to maintenance work at theplant.The Respondents contend, in substance, that LaCasse's hours were reduced be-cause of the general decline in business and because there was not enough work tokeep him occupied when Miller resumed his duties at the plant.When questioned asto the reasons for LaCasse's reduced hours, Hyman Burwick testified to the following:Well, it goes along very much with the general decline in business and produc-tion, and Mr. Frankel had reported to me on a few occasions there that hedidn't know what to do with Norman LaCasse during the day time, that while hewas doing some maintenance work, there was nowhere near enough for himto take care of, and that Mr. Miller being back in the plant more regularly,he didn't know just what to do with him. I told him "We'll shift him aroundto different departments and use him you can, so that he will keep himselfr1Mascroft testified that Cohen "works about25 percent of his timeon theplatform,75) percentof hiswork hours on the ; oad "12LCCasse'stimecardsshow that be did not work on Saturdayduring the week endingMai ch 11, but did 'a ork on Saturday during theweek ending March 18. CARL BURWICK AND COMPANY641employed," and then he said to me, "Well, he kind of tries to make the time ofday go by so that when 4 o'clock comes, he gets busy fixing up some kind ofmotor, or machine, so he can stay until 5 o'clock," and I said, "That kind ofbusiness I don't want to put up with. The man has got to do his work duringhis regular hours, and there is no sense in having the man stay overtime in orderto do work that he can do during his regular hours," and then I said to him,"Well, does he do that to spread the work out to Saturday?"And, he said,"Yes, in other words, he doesn't fill his full time so that he can do the work thathe should have done during the week on Saturday." So, I said to him, "Well,tellMr. LaCasse," or "tell Norman that hereafter he is to quit work at 4 o'clock,and he is not to come in on Saturdays because he is not needed."The record discloses that for the first 11 weeks of 1955, LaCasse's weekly hourswere 521/2, 561/4, 501/z, 51, 513/4, 501/2, 49, 541/2, 533/4, and 51i/z; and that forthe next 8 weeks, beginning with the week ending March 25, his weekly hours were45, 44, 46, 431/2, 421/4, 433/4, 451/2, and 473/4.This record conclusively proves,contrary to LaCasse's testimony, that his hours were not reduced until the weekending March 25. It is true that LaCasse's hours were reduced, as were Mascroft'sbefore those of the other male employees named by Burwick.This fact raises asuspicion of discrimination.However, Burwick's testimony affords a credible ex-planation; and I find nothing in the record of a substantial nature that would causeme to discredit him in this connection.Accordingly, I find that LaCasse's hourswere not reduced in violation of the Act, and shall recommend that the complaintbe dismissed insofar as his case is concerned.E.Marie Palermo and Dorothy PellegrinoPalermoand Pellegrino were hired by the Respondents during 1951.They bothworked as checkers in the mixed bag department under Foreman Strozina. Palermo,Pellegrino, and Rita Des Roches, also a checker in the mix bag department, oftenwere transferred temporarily to work on the blowers.Palermo and Pellegrino bothtestified that before March 1955, they worked about 1 or 2 days per week on theblowers.13Checkers were paid by the hour; and employees in the blower depart-ment werepaidon a piece-rate basis.Checkers who were transferred temporarilyto blower work continued to receive their hourly rates, and were not required to.meetany production quota.As related above, Palermoand Pellegrinowere the only employees in the mixedbag departmentwho wore union buttons before the election on February 25.Also,the conversationsbetweenthem and Strozina have been related and found above.Palermo testifiedthat during1954 andat some timebefore the election in 1955 shemade complaintsto Strozina, Frankel, and Burwick concerning her assignment toblower work; that she told Strozina "that I couldn't work on the blower because myback used to hurt all thetime, it was strenuouswork for me"; that Strozina replied,"I can'tdo anything,so seeMr. Frankel"; that when she asked Frankel to be relievedfrom blower work, he replied, "Well, I need the work"; that on another occasion shetold Burwick that she could not work on the blower because she had a sore throatand the dust was bothering her; that Burwick told her to tell Frankel to take her offthe blowers; that after she gave the message to Frankel, she was relieved from blowerwork for only 1 or 2 days; that onstill anotheroccasion she told Strozina and Frankelthat she did not want to work on the blowers as she "broke out with a rash from thedust"; that theymadeno reply but continued to assign her to blower work; and thatemployees in the other checking departments also were assigned temporarily to blowerwork.Palermo further testified that starting about March 28, 1955, and until hertermination of employment on April 12, she was assigned continuously to blowerwork; that during this period of time she did not do any checking, and Des Rocheswas not assigned to blower work; that "one day" she saw Des Roches checking bagson which she (Palermo) usually worked; that Des Roches had not checked suchbagsbeforeMarch 28; that from her observations there were sufficient bags in themixed bag department to keep her occupied; that after her first week on blower workshe complained to Strozina, asking him why she was assigned to blowers "all thetime"; that he replied, "I don't know, ask Frankel, it's Frankel's orders.He told'me to tell you to go on the blower"; that she then complained to Frankel, telling him,1sDes Roches did not appear as a witness at the hearing390609-56-vol 115-42 642DECISIONSOF NATIONALLABOR RELATIONS BOARD"There's enough work in the mixed department for me to do";that he replied that itwas necessary to assign her to blower work as there wasn't enough checking work tokeep her occupied;that during her second week on blower work she again complainedto Strozina,telling him,"Well, look at all the work all over the floor I can check,why don't they putsomeone else on the blowers?",and that Strozina replied, "I don'tknow, you just have to go on because that'sMr. Frankel's orders."Concerning her last day of work on April 12, Palermo testified as follows:Well, I worked on the blowers for two weeks, and April 12 I went in and mybench was piled again,and I asked Eddie"How come I have to go on the blowersagain,I've been on it enough?Two weeks is enough,it's strenuous work, andI can't do it."So, he said,"That'sMr. Frankel's orders,he wants you to go onthe blowers."So, I went up to Frankel and I told him,"How come I had to goon the blowers?" I says, "I went on two weeks and that was enough for me,give someone else a chance."And, he said,"I want you on the blowers." And,I said,"Well, Frankel I can't.It's strenuous and my back hurts, and I get verytired."And, he said, "Powell is working on the blower," and I said, "She washired for the blower, and I wasn't hired for the blower, I was hired for checking."And, he said, "She does piece work," and I said "I don't want piece work," and hesaid, "I'll give you piece work," and I said, "I don't want piece work," and hesaid,"If you don'twant to do it, go home,"so we[Palermo and Pellegrino]punched our cards and went home.Pellegrino also testified that she worked continuously on blowers and did no check-ing between March 28 and termination of employment on April 12.However, shetestified that Des Roches worked once on the blowers during that period of time.Pellegrino testified that her work in the mixed bag department was on"grandin" bags;that she observed Des Roches working on these bags after March 28; that each morn-ing when she reported to Strozina "my bench was piled [with grandin bags] and theyhad about three or four trucks;" that she "constantly" complained to Frankel overbeing assigned to the blowers;and that"he didn't say anything and just nodded his headand told me to work on the blowers...but he wouldn't give me any satisfactionon why I had to go on the blowers when I had my own work to do."Concerning her termination of employment on April 12, Pellegrino testified to thefollowing:I went back to my bench, and Edward Strozina told me Mr. Frankel wanted meup to the blowers, so I went to Mr. Frankel, and he told me to work the blowers,and I talked up to him and said,"Mr. Frankel,this is getting sickening,don't youthink I was on the blowers long enough? I had my own work, and you took meoff to putsomeone onmy work, and she could have done the blower work justas well as I did."He said, "The other girls are on the blowers," and I said,"Yes, but all of them that are here now were hired for this job, and they are onpiece work."And, he said, "If that is what you are coming to, I will put you onpiece work," and I said, "No."He said, "If you don't want to do the work, gohome,"so I punched out.Frankel denied that he told Palermo and Pellegrino "to go home" or that they weredischarged.He also denied that he offered them piece work.He testified that they.told him that they did not want to work on the blowers, and that he explained to themthat there was not sufficient work in the mixed bag department to keep them occupied.Employee Michael Gobriella testified that he overheard the conversation betweenFrankel, Palermo, and Pellegrino on April 12. In this connection he testified, "Theyasked Mr. Frankel `What do you want us to do?' and he said `seeing they haven't gotany work, it is slow, that is all we got to do, go on the blowers.Go right to work.' ..Their answer was `why should we?' and he said `That is all we got. The work is slow.'So Dottie said to Marie `Let's punch out,' and they told Mr. Frankel to stick it, andthey punched out and walked home."Gobriello denied that Frankel told Palermoand Pellegrino"to go home."Frankel further testified to the effect that during the 2 weeks before April 12Palermo and Pellegrino did some checking work;that Des Roches performed somework on the blowers during that time; that he alone was the one who decided whento assign checkers to blowers and which checkers were to be so assigned;and thatcheckers were transferred to blowers "in order to keep the work up" and when thework in their departments was slack.Daily production records, which were main-tained by Foreman Strozina for the period from March 28 to April 12 were receivedin evidence.A summary of the hourly and daily blower work as shown by theserecordsis as follows: CARL BURWICK AND COMPANY643PalermoPellegrinoDes Roches3-28-------------------------------0-------------------------0--------------- - -------03-29-------------------------------0--------------------------0-------------------------03-30-------------------------------2-------------------------0i------------------------33-31-------------------------------536------------------------43 -----------------------44-1-------------------------------0--------------------------0--------------------------3364-2-------------------------------0--------------------------0-------------------------04-4-------------------------------0--------------------------0--------------------------04'5--------------------------------536------------------------43t------------------------04-6 --------------------------------All day-------------------64------------------------04-7-------------------------------------do--------------------All day-------------------14'8-------------------------------------do---------------------0------------------------2344-11-----------------------------------do---------------------All day-------------------04-12-------------------------------Assigned to blowers-------Assigned to blowers-------0With respect to the alleged violation of Section 8 (a) (4) of the Act, the evi-dence discloses that during about the middle of March 1955, Palermo and Pellegrinogave affidavits to Field Examiner Joseph Barry; that Barry visited the Respondents'office on March 23 in order to question employees; that at the time Barry ques-tioned the supervisors, including Strozina, in the presence of Hyman Burwick; thatStrozina was questioned by Barry concerning threatening statements that he wasalleged to have made to undisclosed employees; that Strozina denied the statementsattributed to him; and that Strozina assumed that the statements with which hehad been confronted had come from employees in his department. It has beenfound above that Strozina's remarks, made in the presence of Palermo, Pellegrino,and Des Roches, contained threats of reprisal.I find that the General Counsel has failed to prove that on and after March 28Palermo and Pellegrino were assigned "to more arduous and less agreeable work"because of their union membership and activity and because they gave affidavits toan agent of the Board, as alleged in the complaint.The evidence shows that beforethe advent of the Union they worked 1 or 2 days per week on the blowers, and thatthe Respondents continued to assign Palermo to such work even though she ob-jected to it.I credit the Respondents' production records.These records show,contrary to the testimony of Palermo and Pellegrino, that the former was not as-signed to full days on the blowers until April 6 and the latter until April 7. Pelle-grino did not work on April 8.Also contrary to their testimony, Des Roches workedfor parts of 5 days on the blowers during the time in question.At best, the recordreveals that Palermo worked 4 full days on the blowers and again was assigned tothem on the day her employment terminated.As pointed out in the Respondents'brief, a weekend intervened after the third full day.While it appears that Palermoand Pellegrino performed more than the usual amount of blower work on and afterApril 6, especially Palermo, nevertheless such work was part of their regularlyassigned duties.Taking into consideration the general decline in the Respondents'business and the short period of time during which this abnormal blower workoccurred, I do not believe that an inference of discrimination would be justified.Further, in regard to the 8 (a) (4) allegation of the complaint, it is to be noted thatFrankel, not Strozina, made the decision with respect to the transfer of checkers.I find that Palermo and Pellegrino quit their jobs on April 12 and that they werenot discharged, constructively or otherwise. In so finding, I credit Frankel's de-nials of the statements attributed to him by Palermo and Pellegrino during theirconversation on April 12.F. The CommitteeAs related and found above, during the week ending March 25, 1955, Respond-ents granted wage increases to all employees, ranging from 5 to 15 cents per hour.Beatrice Benoit testified that she had been in the employ of the Respondents for19 years; that she worked as an "inspector" in the eastern department under ForemanFalcone; that on rare occasions she supervised the department during Falcone'sabsence; that "after working hours" she gave Hyman Burwick a "note" in whichshe asked for a wage increase; that a few days later Burwick answered "for me toget whoever I wanted to go downstairs and have a conference with him"; that shethen formed "a group" and during lunch hour they discussed the possibility of ob-taining a wage increase; that the group consisted of herself, Ellen Bausis, RoseFeraco, Eva Feraco, Walter Juskovitch, and Michael Gobriella, each representing 644DECISIONSOF NATIONALLABOR RELATIONS BOARDdifferent departments; that shortly after receiving Burwick's answer and at sometimeduring March the group met with Burwick and asked him to grant the employees awage increase; that she and Juskovitch talked for the group; that a wage increasewas the only subject discussed at the meeting; that Burwick told the group that hewould consider the request but that he could "make no promises"; that "Class A andClass B" raises were not discussed at the meeting; that the group had no furthermeetings with Burwick; that thereafter on her own initiative she told the employeesin her department about the meeting with Burwick; that some weeks after the meet-ing she and the employees in her department received wage increases; and thatthe group no longer functioned or met, except as individuals, after its meeting withBurwick.At the hearing the parties stipulated as follows:Eva Feraco, if she appeared at this hearing, would testify as follows:That in the first talk with Mr. Hyman Burwick, concerning which BeatriceBenoit testified here yesterday, there was some talk of classifying the girls intoClassA and Class B, that the girls in Class A would consist of the betterworkers and that they would receive an increase of 5 cents more than the in-crease which would be given to the girls in Class B; that Miss Feraco wouldtestify that during the Korean War she acted as forelady in the mixed bagdepartment taking the place of Edward Strozina who was in the military service,and that her position in this sense terminated when he returned from the warin 1953, ever since which time she had been employed as a checker in themixed bag department.It is stipulated that she would further testify that at this meeting only raiseswere discussed and that Mr. Hyman Burwick said that he would consider whathad been discussed at this meeting.The next day Eva Feraco went around and told the girls in her departmentabout the talk and asked what they thought of the Class A and Class Bidea.After she spoke to the girls, Eva Feraco, Miss Bausis, Rose Feraco, andBeatrice Benoit, each one, came down, pretty close to one another, to tellMr. Hyman Burwick that the girls liked the Class A and Class B idea.Mr.Burwick said that he would consider it.he would let them know.The group decided, Miss Feraco would testify, that they would meet with Mr.Burwick again if it was not satisfied with working conditions or if it hadany other similar suggestions.Mr. Burwick did not participate in any conferences of the group leading tothis latter decision on its part.It is further stipulated that Eva Feraco would testify that there was anothermeeting of the group with Mr. Burwick in the latter part of April, 1955, atwhich there was a discussion of Blue Cross-Blue Shield, and that nothing hadbeen settled on the point but that there had been a discussion and that MissFeraco told this to the girls in the mixed bag department.I credit the stipulated testimony of Eva Feraco.Except that it is in conflictin some respects with that of Benoit, it stands uncontradicted in the record.Further,Benoit did not impress me as a reliable witness.Inmy opinion, the evidence is insufficient to hold that the members of theCommittee, or any of them, were supervisory employees within the meaning oftheAct.However, I find that the Respondents during March 1955, recognizedand negotiated with the Committee as the exclusive representative of the employeeswhile the petition filed by the Union in Case No. 1-RC-3912 was pending, andthereafter granted the employees wage increases as a result of said negotiations.I find such conduct to be violative of Section 8 (a) (2) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring in con-nection with the operations of the Respondents set forth in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in unfairlaborpractices, theTrialExaminer will recommendthat theycease and desist therefrom and take cer-tain affirmative action designed to effectuate the policiesof the Act. MONTGOMERY WARD & CO., INCORPORATED645Upon the basis of the foregoing findings of fact,and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.AmericanFederation of Grain Millers,AFL, and theCommittee are labor-organizations within the meaning of Section2 (5) of the Act.2.By interfering with,restraining,and coercing their employees in the exercise ofthe rights guaranteed in Section7 of the Act, theRespondents have engaged inunfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.3.By recognizing and dealingwith theCommittee as the exclusive representative-of their employeeswhile thepetitionfiled by the Union waspending, andby grant-ing wage increases as a result of such negotiations,the Respondentshaveengagedin unfair labor practiceswithin themeaning of Section8 (a) (2) of the Act.4.Theaforesaid unfair laborpracticesaffect commerce within the meaning ofSection 2 (6) and(7) of the Act.[Recommendations omitted from publication.]Montgomery Ward & Co., IncorporatedandRetail Clerks Inter-national Association,Local UnionNo. 1687, AFL-CIO.CaseNo. 3-C-4-825. February 29,1956DECISION AND ORDEROn April 18, 1955, Trial Examiner Arthur E. Reyman issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Interme-diate Report attached hereto.The Trial Examiner did not find asunfair labor practices other conduct alleged in the complaint to be un-lawful.Thereafter, the Respondent and the General Counsel filed-exceptions to the Intermediate Report together with supportingbriefs.'The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings ,z conclusions, and recommenda-tions of the Trial Examiner, with the following additions andmodifications.1 The Respondent also requested oral aigumeutIn our opinion the record and theexceptions and briefs fully present the issues and the positions of the partiesAccord-ingly,the request is denied3In the section of the Intermediate Report entitled"Union organization,"the TrialExaminer inaccurately referred to the date that the Union filed a representation petitionas February 16, 1954Earlier in the Intermediate Report,under the section entitled"Preliminary findings,"the Trial Examiner correctly stated that the Union filed its peti-tion on July 16, 1954We coriect the Febiuary date in the Intermediate Report to roadJuly 16, 1954115 NLRB No. 92.